DETAILED ACTION
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 11/24/2021 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 1-4 and 6-21
Withdrawn claims: None
Previously cancelled claims: 5
Newly cancelled claims: 15 and 20
Amended claims: 1, 2, 7, and 21
New claims: None
Claims currently under consideration: 1-4, 6-14, 16-19, and 21
Currently rejected claims: 1-4, 6-14, 16-19, and 21
Allowed claims: None

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 11/24/2021 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 6 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Waffle Pantry (Lisa at Waffle Pantry, “Size Matters”, available at https://www.wafflepantry.com/blog/belgian-pearl-sugar-size/, 01/06/2014) in view of Food (Recipe by GoodMorningBurger, “Liege Waffles (Belgian Pearl Sugar Waffles)”, available at https://www.food.com/recipe/liege-waffles-belgian-pearl-sugar-waffles-158977#activity-feed, 03/08/2006), Baking Bites (Baking Bites, “What is pearl sugar?”, available at https://bakingbites.com/2010/02/what-is-pearl-sugar/, 02/23/2010), Shibata et al. (U.S. 2008/0292770 A1) and Pearson et al. (U.S. 6,123,980).
Regarding claim 1, Waffle Pantry discloses an agglomerate of pearl sugar crystals of a disaccharide that is sucrose, wherein the agglomerates have an irregular shape (p. 1, ¶1, picture) and a maximum linear dimension of between 5.6-8.0 mm (p. 2, ¶1) and exhibit crunch in a baked food product (p. 1, ¶1).
Waffle Pantry does not disclose the agglomerate as having a pore radius of at least 10 µm and at most 70 µm and a dissolution time in demineralized water at 20°C between 3-8 minutes.
However, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Waffle Pantry that has a pore radius of at least 10 µm and at most 70 µm. First, Waffle Pantry indicates that pearl sugar can come in various sizes “with each having its own specific culinary use” (p. 1, ¶1), which would prompt a skilled 
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore size disclosed in Shibata et al. was taught as being suited for solubility, the incorporation of such pore sizes into a pearl sugar product in order to improve its solubility would be obvious to a skilled practitioner. Though Shibata et al. is directed to a solid milk product instead of a compacted sugar product, its disclosure is nonetheless considered instructive as both products are being produced with the aim of optimized solubility.
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a 
Regarding claim 2, Waffle Pantry discloses an agglomerate of pearl sugar crystals of a disaccharide that is sucrose that exhibits crunch in a baked food product (p. 1, ¶1).
Waffle Pantry does not disclose the agglomerate as having a maximum linear size smaller than 5.6 mm, a pore radius of at least 10 µm and at most 70 µm, and a dissolution time in demineralized water at 20°C between 1-3.5 minutes.
Regarding the maximum linear size, though, MPEP 2144.05 I states: “a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close”. Waffle Pantry discloses a range of sizes of from 5.6-8.0 mm (p. 2, ¶1). Since the disclosed range of 5.6-8.0 mm and the claimed range of less than 5.6 mm are effectively adjacent to one another, the claimed range of a maximum linear size of less than 5.6 mm is considered obvious to a skilled practitioner.
As for the claimed pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt 
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Waffle Pantry that has a pore radius of at least 10 µm and at most 70 µm. First, Waffle Pantry indicates that pearl sugar can come in various sizes “with each having its own specific culinary use” (p. 1, ¶1), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) would clarify that the difference in compaction force between pearl sugar and sugar cubes taught by Baking Bites affects solubility because of how the compaction affects porosity. Since the pore 
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 1-3.5 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and no achievable porosity would be considered non-obvious.
As for claim 3, Waffle Pantry discloses the pearl sugar is comprised of “sugar granules” (p. 1, ¶1) that are presumed to be sucrose. The prior art thus discloses the agglomerate as consisting essentially of crystals of sucrose.
As for claim 4, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering 3 would thus be obvious to a skilled practitioner.
As for claim 6, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the pore volume is directly related to the porosity, the pore volume is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the pore volume to any particular value obvious. The claimed pore volume of between 120-155 mm3/g would thus be obvious to a skilled practitioner.
As for claim 16, Waffle Pantry discloses the pearl sugar is comprised of “sugar granules” (p. 1, ¶1) that are presumed to be sucrose. The prior art thus discloses the agglomerate as consisting essentially of sucrose.
As for claim 17, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 2. Since the bulk density is directly related to the porosity, the bulk density is also considered a result-effective variable subject to the desired solubility, thus rendering manipulation of the bulk density to any particular value obvious. The claimed bulk density of between 600-700 kg/m3 would thus be obvious to a skilled practitioner.
As for claim 18, Shibata et al. discloses a pore radius of 10µm ([0054]), which was previously determined to be obvious as detailed in relation to claim 2.
As for claim 19, the porosity was determined to be a result-effective variable subject to the desired solubility and achieved via varying the compaction force as detailed previously in relation to claim 1. Since the pore volume is directly related to the porosity, the pore volume is also considered a result-effective variable subject to the desired solubility, thus rendering 3/g would thus be obvious to a skilled practitioner.
Claims 7-14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Verkler (U.S. 2014/0011892 A1) in view of Pearson et al. (U.S. 6,123,980), Food (Recipe by GoodMorningBurger, “Liege Waffles (Belgian Pearl Sugar Waffles)”, available at https://www.food.com/recipe/liege-waffles-belgian-pearl-sugar-waffles-158977#activity-feed, 03/08/2006), Baking Bites (Baking Bites, “What is pearl sugar?”, available at https://bakingbites.com/2010/02/what-is-pearl-sugar/, 02/23/2010), and Shibata et al. (U.S. 2008/0292770 A1).
Regarding claim 7, Verkler discloses a process for the preparation of a baked food product having crunch ([0003], [0004]), comprising the steps of (i) providing an agglomerate of pearl sugar crystals, formed by the steps of humidifying a granulated sugar, pressing the material in briquettes, drying the briquettes, and milling the briquettes ([0003]) to form particles of agglomerates of pearl sugar crystals having an irregular shape having a maximum linear dimension of 5.6-8.0 mm (specifically, 0.5-13 mm) ([0025]) and that exhibit crunch ([0004]), (ii) adding the agglomerate to a food product, and (iii) baking the food product ([0004]).
Verkler does not specifically disclose (i) the humidification step as comprising bringing a sucrose raw material to a moisture content between 0.5-4.0 wt.%, whereby the raw material has an average crystal size dimension between 0.40-1.20 mm and contains at most 2 wt.% of crystal particles having a crystal size of at most 0.20 mm, (ii) a maturation step of subjecting the briquettes to air having relative humidity between 30-70% and a temperature of 15-35°C for at least 12 hours; or (iii) each agglomerate as having a pore radius of at least 10 µm and at most 70 µm, and a dissolution time in demineralized water at 20°C of 3-8 minutes.
Regarding the raw material, Verkler discloses that the starting material is granulated sugar ([0003], [0027]) but provides little further instruction, which would prompt a skilled practitioner to consult Pearson for further teaching regarding such a product. Pearson teaches a granulated sugar that has a moisture content of 0.1-5.0% (C4, L16-L17). Utilizing a granulated sugar with a moisture content in the claimed range of 0.5-4.0 wt.% would thus be obvious to a skilled practitioner. As for the particle size, Pearson indicates the particles may be segregated by size (C4, L23-L24). Since Verkler discloses the finished pearl sugar particles range in size from 0.5-13 mm ([0025]), the use of any size of granulated sugar raw material that is roughly equivalent or lower than that range would be obvious. Since Pearson teaches the selection of any size of granulated sugar particles and Verkler provides general limitations regarding particle size for the finished pearl sugar that are considered instructive for a starting raw material, the use of a raw material with an average crystal size between 0.40-1.20 mm would be obvious to a skilled practitioner. Further, the selection of a narrow range of particle sizes according to the instruction of Pearson to segregate according to size, renders the exclusion of particles having a particle size of 0.20 mm or less obvious.
Regarding the maturation step, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 15-35°C for at least 12 hours. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 30-70% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding the pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 03/08/2006 by the author). Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). Shibata et al. discloses a solid milk product designed to be readily soluble ([0011]) that has a pore size of 10-500 µm ([0054]), wherein “[t]he higher the porosity becomes, the higher the solubility becomes” ([0053]). Pearson et al. similarly teaches an agglomerated sugar (C1, L35-L37) wherein the degree of compaction affects the rate of dissolution (C4, L6-L8).
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Verkler that has a pore radius of at least 10 µm and at most 70 µm. First, Verkler teaches broadly that pearl sugar may be used in a variety of baked products ([0002], [0004]), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher 
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 3-8 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and no achievable porosity would be considered non-obvious.
As for claim 8, Verkler discloses the starting material as being granulated sugar ([0003]), which is presumed to be sucrose.
As for claim 9, Verkler teaches sifting the agglomerated pearl sugar ([0003]), which renders the selection of any size of produced particles obvious, including the selection of a particularly narrow range of particle sizes. Producing a particle size distribution wherein the standard deviation of an average size of the agglomerate particles is at most 40% would thus be obvious.
As for claim 10, Pearson discloses the granulated sugar as having a moisture content of 0.1-5.0% (C4, L16-L17), which renders a moisture content of 0.8-1.6 wt.% obvious.
As for claim 11, a skilled practitioner would readily recognize that any starting material that does not adhere to larger particles during the pressing step may simply be recycled into the starting material for a subsequent round of pressing in order to reduce any potential waste of the starting material. Thus, the claimed step of reusing raw material which was not converted to briquettes during the pressing step by mixing it with fresh raw material would be obvious.
As for claim 12, Verkler discloses the drying step as being performed in an infrared oven ([0025]).
As for claim 13, Baking Bites discloses: “Sugar cubes are compressed blocks of sugar that are designed to dissolve easily in hot liquid. The individual grains of sugar are not held tightly together. Pearl sugar is much more heavily compacted, which is why it does not melt easily during baking.” (p. 2, ¶2). As such, the hardness of the pearl sugar is considered to be a result-effective variable subject to optimization depending on the desired degree of solubility, and any degree of hardness between sugar cubes and traditional pearl sugar is considered obvious to a skilled practitioner, including the claimed range of 150-350 N.
As for claim 14, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is 
Regarding claim 21, Verkler discloses a process for the preparation of a baked food product having crunch ([0003], [0004]), comprising the steps of (i) providing an agglomerate of pearl sugar crystals, formed by the steps of humidifying a granulated sugar, pressing the material in briquettes, drying the briquettes, and milling the briquettes ([0003]) to form particles of agglomerates of pearl sugar crystals having an irregular shape having a maximum linear dimension that is smaller than 5.6 mm (specifically, 0.5-13 mm) ([0025]) and that exhibit crunch ([0004]), (ii) adding the agglomerate to a food product, and (iii) baking the food product ([0004]).
Verkler does not specifically disclose (i) the humidification step as comprising bringing a sucrose raw material to a moisture content between 0.5-4.0 wt.%, whereby the raw material has an average crystal size dimension between 0.40-1.20 mm and contains at most 2 wt.% of crystal particles having a crystal size of at most 0.20 mm, (ii) a maturation step of subjecting the briquettes to air having relative humidity between 30-70% and a temperature of 15-35°C for at least 12 hours; or (iii) each agglomerate as having a pore radius of at least 10 µm and at most 70 µm, and a dissolution time in demineralized water at 20°C of 1-3.5 minutes.
Regarding the raw material, Verkler discloses that the starting material is granulated sugar ([0003], [0027]) but provides little further instruction, which would prompt a skilled 
Regarding the maturation step, Verkler discloses that the material may be air dried over several days or dehumidified ([0025]). Air temperature is understood to be about 25°C. Such disclosure is considered to render obvious the claimed maturation step of subjecting the briquettes to air having a temperature of 15-35°C for at least 12 hours. The disclosure of drying via either air drying or active dehumidification (wherein relative humidity is presumed to be lower than that of the air) is considered to effectively disclose a range of relative humidities that renders the claimed range of 30-70% relative humidity obvious, especially since Verkler discloses drying methods “without limitation” ([0025]).
Regarding the pore radius and dissolution characteristics, Food teaches that coarsely-crushed sugar cubes may be used as a substitute for pearl sugar (p. 1, ¶1; p. 3, comment dated 
It would have been obvious to one having ordinary skill in the art to produce an agglomerate of pearl sugar crystals according to Verkler that has a pore radius of at least 10 µm and at most 70 µm. First, Verkler teaches broadly that pearl sugar may be used in a variety of baked products ([0002], [0004]), which would prompt a skilled practitioner to consult additional references related to pearl sugar, such as Food and Baking Bites, in order to better understand and manipulate properties of pearl sugar in order to incorporate it into different types of food products. The combined instruction of Food (that coarsely-crushed sugar cubes may substitute for pearl sugar) and Baking Bites (that sugar cubes are compressed with less force than pearl sugar, resulting in higher solubility) reveals that substitution of crushed sugar cubes for pearl sugar would likely result in somewhat different properties and potentially different uses based on the varying solubility, though some overlap in utility would still be expected.
Further consultation of Shibata et al. (which teaches solid milk that is soluble due to having pore sizes in the range of 10-500µm, as well as that solubility increases with higher porosity) and Pearson et al. (which supplements the teaching of Baking Bites in that the degree of compaction for sugar affects the rate of dissolution and is thus a result-effective variable) 
Also, because Pearson effectively teaches that the degree of compaction is a result-effective variable that affects the rate of dissolution (MPEP 2144.05 II B), the entire range of compaction forces from that necessary to produce pearl sugar down to the force necessary to produce a sugar cube and even as low as the lowest possible force that would still produce a cohesive compacted product would be obvious to a skilled practitioner. Likewise, any attendant physical attributes of such a compacted sugar product would also be obvious due to being inherent. Shibata et al. shows that dissolution time is dependent on porosity as well (Fig. 1). Thus, the production of pearl sugar having a dissolution time in demineralized water at 20°C of between 1-3.5 minutes would be obvious to a skilled practitioner, since the dissolution time is directly related to the porosity and compaction force used for producing such a product and no achievable porosity would be considered non-obvious.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 1-4, 6, and 15-20 over Waffle Pantry, Food, Baking Bites, Shibata et al., and Pearson et al.; and claims 7-14 and 21 over Verkler, Pearson et al., Food, Baking Bites, and Shibata et al.: 
Applicant first reasserted arguments present in remarks filed 03/25/2021 and 10/15/2021 and argued that Examiner did not properly account for the “performance” of the claimed compositions (Applicant’s Remarks, p. 7, ¶2 – p. 8, ¶1).
The claims have been amended to now require the claimed pearl sugar crystals to exhibit crunch in a baked food product. As noted in the claim rejections, though, Waffle Pantry discloses that the pearl sugar crystals exhibit crunch in a baked food product (p. 1, ¶1). The new claim limitations are insufficient to distinguish the claimed compositions from the prior art, and thus the claims remain rejected on the basis of obviousness.
Applicant then reasserted that there is an unexpected relationship between pearl sugar with the claimed dissolution attribute and melting characteristics in a baked product (Applicant’s Remarks, p. 9, ¶1). Applicant argued that the claimed pore size avoids an interaction between the pearl sugar and a matrix that would be too intense and asserted that “[t]hese combinations of effects are novel and appeal to a consumer of a baked food product” (Applicant’s Remarks, p. 9, ¶¶2-4).
Although the claims are now amended to require the sugar crystals to “exhibit crunch in a baked food product,” Applicant’s arguments are unpersuasive in overcoming the obviousness determination. As noted previously, Waffle Pantry discloses the feature of exhibiting crunch in a baked product, so a prima facie showing of obviousness has been established.
Consideration of the data asserted from Example 2 and Comparative Example B in the specification does not result in a conclusion that such data is adequate evidence of unexpected results that would overcome the obviousness determination. The alleged distinction between “hard” and “soft” is apparently merely a subjective determination with no clear delineation between the two classifications (Specification, p. 16, ll. 9-14). Critically, both “hard” and “soft” prima facie obviousness determination for the present claims.
All of Applicant’s subsequent arguments (Applicant’s Remarks, p. 9, ¶7 – p. 15, ¶4) were presented previously and addressed in the Advisory Action filed 11/15/2021. Applicant’s arguments remain unpersuasive, and Examiner maintains the positions expressed therein.
The rejections of claims 1-4, 6-14, 16-19, and 21 have been maintained herein.
Conclusion
Claims 1-4, 6-14, 16-19, and 21 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793